Exhibit Neither the offer nor sale of the securities represented by this certificate has been registered under the Securities Act of 1933, as amended, (the “Act”).The securities may not be sold, transferred or assigned in the absence of an effective registration statement for the securities under the Act, or an opinion of counsel, in form, substance and scope customary for opinions of counsel in comparable transactions, that registration is not required under the Act or unless sold pursuant to Rule 144 or Regulation S under the Act. 18% SUBORDINATED SECURED PROMISSORY NOTE No. 1 US$250,000.00 December 10, 2008 New York, New York FOR VALUE RECEIVED, the undersigned, ADVANCED
